Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yu-Te (Terry) Chen on 17 December 2021.
The application has been amended as follows: 

1. (Currently Amended) A lamination forming system, comprising: a melt extruder configured to melt a plastic raw material, such as a plastic sheet, plastic powder, or plastic particles, into a plastic melt and to deliver the same; a nozzle unit including a nozzle head including a sprue channel that has an inlet connected proximally to said melt extruder for entry of the melt plastic into said sprue channel, and an outlet disposed distally from said inlet to deliver the plastic melt from said sprue channel; and a carrier unit including a slide table controllable to move relative to said nozzle head, said slide table being configured to carry the plastic melt outputted from said outlet of said nozzle head; wherein said sprue channel further has a controlled sprue region communicating said inlet and said outlet to receive the plastic melt, said outlet connected to a bottom of said controlled sprue region, said nozzle head further having a valve passage that is connected to a top of said controlled sprue region and that is smaller in cross section than said controlled sprue region, said inlet being located at one side of said controlled sprue region between said top and bottom of said controlled sprue region, said nozzle unit further including a valve needle extending downwardly through said valve passage into said controlled sprue region, said controlled sprue region defining a melt flow passage that is formed around said valve needle and that extends from said inlet to said outlet, said valve needle being controllable to move upward or downward within said controlled sprue region, a cross sectional area of said melt flow passage being varied when said valve needle moves upward or downward; wherein said melt extruder includes a feed barrel having a controlled temperature and connected to said inlet of said nozzle head, a screw shaft rotatably disposed within and extending axially along said feed barrel, and a drive module driving rotation of said screw shaft to extrude the plastic melt from said feed barrel; wherein said melt extruder further includes a pressure sensor [detecting] configured to detect a pressure in said feed barrel, said lamination forming system further including a pressure monitor control module that is configured to detect pressure in said controlled sprue region of said sprue channel and [that controls] configured to control movement of said valve needle; wherein said lamination forming system further includes a human interface module electrically connected to said pressure monitor control module; wherein said pressure monitor control module is configured to compare a pressure value inside said sprue channel [is compared] to a pressure value detected by said pressure sensor in said feed barrel so as to obtain a pressure difference between said inlet and said outlet, and further configured to control an amount of the plastic melt delivered from said outlet [is controlled] by controlling said pressure difference between said inlet and said outlet; wherein said carrier unit further includes a triaxial drive mechanism configured to drive [driving] movement of said slide table, said human interface module being electrically connected to said triaxial drive mechanism.
2. (Canceled)
3. (Previously Amended) The lamination forming system as claimed in Claim 1, wherein said bottom of said controlled sprue region has a sprue tapered portion connected to said outlet, a top end of said sprue tapered portion being disposed between said inlet and said outlet, said valve needle having a needle tapered end movable in a direction toward or away from said sprue tapered end.
4-6. (Canceled)
Reasons for Allowance
Claims 1 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant argues and after further consideration the Examiner agrees, none of the prior art alone or in combination teaches, suggests or renders obvious the extruder configured as claimed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744